DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1- 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding claims 1, 3, and 14, Since the Applicant has amended claims 1 and 14 by removing limitations resulting in changing the scope of previously indicated allowable subject matter, the previously indicated subject matter is vacated. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2,4-6, 9, 12, 14, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2019/0230333) in view of  Sumi (US 2016/0364836), Champion (US 2018/114353).
Regarding claims 1 and 14, Chen teaches  A display apparatus comprising: a first pixel array (Figs. 1 first display panel 110); a second pixel array (Fig. 1 second display panel 120)  and an optical modulator disposed between  the first pixel array and configured to modulate light emitted from the first pixel array to corresponding angles (Figs. 1 image adjuster 130). Although Chen teaches the limitations above he fails to explicitly teach a controller configured to generate images of a scene corresponding to different viewing angles and the display apparatus displays the image through the first pixel array at the same. 
However in the field of presenting images to a user, Sumi  teaches  a controller configured to generate images of a scene corresponding to different viewing angles and the display apparatus displays the image through the first pixel array at the same([0030-0034] teaches how the system recognizes the user viewing angles and updates the image based on the viewing angle).  Although the Sumi teaches the limitations as discussed above he fails to explicitly teach the controller generates images of a scene with different lighting profiles and at least one memory device storing a frame memory comprising color information and material information of objects in the scene; wherein:
the controller generates the images according to the frame memory.
	Therefore it would have been obvious to one of ordinary skill in the art to combine the display device as taught by Chen with the display device as taught by Sumi and the display method as taught by Champion. This combination would provide a system with improved viewing quality for user.  
	However in the same field of creating images based on viewing angles, Champion teaches method a controller generates images of a scene with different ([0103-0106] teach how the light map of the user environment is used to determine how the 3D image is displayed)and at least one memory device storing frame memory comprising color(grayscale) and material information of objects in the scene (Figs.7-10 and the respective description teach how the system detects image surfaces and textures of the object in the scene).
	Therefore it would have been obvious to one of ordinary skill in the art to combine the display device as taught by Chen with the display device as taught by Sumi, and the display method as taught by Champion. This combination would provide a system with improved image quality for user 
	Regarding claims 2 and 15, Champion teaches further comprising a light map and a view map stored in the at least one memory device, the light map comprising information of intensities and locations of light in an ambient environment for viewing the scene, the view map comprising information of viewing vectors of a plurality of pixels ([0106] in context with preceding text [103-105]) and Chen teaches the first pixel array (Figs. 1 element 110).
	Regarding claim 4, Chen teaches wherein one of the first pixel array and the second pixel array comprise a color filter (Fig. 1 color filters CF1 and CF3).
	Regarding claims 5 and 16, Champion teaches an eye tracking device configured to track a position of a viewer, wherein the controller generates the images according to the information stored in the light map, the view map, and the frame memory, and the position of the viewer ([0045][0072][0103-0106]).
	Regarding claims 6 and 17, Champion teaches a light capturing device configured to record the intensities and the locations of the light in the ambient ( Figs. 7-10 cameras 750).
	Regarding claim 9, Champion teaches wherein the frame memory further comprises position information of the objects in the scene, the position information comprises depth information of the objects, and the material information of the objects stored in the frame memory comprises refractive indices and coarse parameters. (Figs. 7-10 and the respective description teach how the textures of the image are captured based on light map and light depth).
	Regarding claim 12, Champion teaches comprising a scan system comprising:
a plurality of light sources disposed at different locations and configured to cast light on an object in the scene from different angles (Fig. 7-10 element 705 and other light sources in the room); and
a light capturing device configured to capture images of the object in the scene with light from different angles (Figs. 7-10 elements 750);
wherein: the plurality of light sources are disposed on a circumference of a circle with the object being at a center of the circle; and
the scan system is configured to generate information to be stored in the light map and the frame memory according to the images captured by the light capturing device ([103-106]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2019/0230333) in view of  Sumi (US 2016/0364836), Champion (US 2018/114353) and Yoshida (US 2014/0125659).

	However in the same field of processing image signals Yoshida teaches the frame memory further comprises position information of the objects in the scene, and the position information comprises surface normal vectors of the objects ([0131]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the display device as taught by Chen with display device as taught by Sumi, the display method as taught by Champion and the method of processing images as taught by Yoshida. This combination would provide a system with improved image quality for user.  

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2019/0230333) in view of Sumi (US 2016/0364836) and further in view of Champion (US 2018/114353) and Gordon (US 2017/0172636).
Regarding claim 10, Chen in view of Sumi and Champion teach the limitations of claim 9 as discussed above but fail to teach wherein the controller generates the images according to information stored in the light map, the view map, and the frame memory with a Bidirectional Reflectance Distribution Function (BRDF) algorithm.
However in the same field of creating a light map of images Gordon teaches a method for creating a light map wherein the controller generates the images according (abstract).
Therefore it would have been obvious to one of ordinary skill in the art to combine the display device as taught by Chen with the display device as taught by Sumi, with the display method as taught by Champion, and the method of creating a light map as taught by Gordon. This combination would provide a system with improved image quality for user.
Regarding claim 19, Chen in view of Sumi and  Champion teach the limitation as discussed above and Champion further teaches the frame memory further comprises position information of the objects in the scene, the position information comprises depth information of the objects, and the material information of the objects stored in the frame memory comprises refractive indices and coarse parameters. (Figs. 7-10 and the respective description teach how the textures of the image are captured based on light map and light depth) which include a light map and a view map ([0106] in context with preceding text [103-105])  but fail to teach wherein the controller generates the images according to information stored in the light map, the view map, and the frame memory with a Bidirectional Reflectance Distribution Function (BRDF) algorithm.
However in the same field of creating a light map of images Gordon teaches a method for creating a light map wherein the controller generates the images according to information stored in the light map, the view map, and the frame memory with a Bidirectional Reflectance Distribution Function (BRDF) algorithm (abstract).
.
Claims 11, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2019/0230333)  in view of  Sumi (US 2016/0364836) and further in view of Champion (US 2018/114353),  and Hirobayashi (US 2014/0340707).
Regarding claims 11 and 20, Chen in view of Sumi and Champion teach the limitations as discussed above but fails to teach at least one light source configured to revolve around an object in the scene and cast light on the object from different angles; and a light capturing device configured to capture images of the object in the scene with light being casted from different angles; wherein the scan system is configured to generate information to be stored in the frame memory according to the images captured by the light capturing device.
However in the same field of imaging processing, Hirobayashi teaches at least one light source configured to revolve around an object in the scene   and cast light on the object from different angles (movable light source 104); and a light capturing device configured to capture images of the object in the scene with light being casted from different angles([0043-0045] capturing device 101); wherein the scan system is configured to generate information to be stored in the frame memory according to the images captured by the light capturing device ([0051]).

Regarding claim 13, Chen in view of Sumi and Champion teach the limitations as discussed above but fails to teach at least one light source configured to revolve around an object in the scene and cast light on the object from different angles.
However in the same field of imaging processing, Hirobayashi teaches at least one light source configured to revolve around an object in the scene   and cast light on the object from different angles (movable light source 104).
Although Hirobayashi teaches one light to revolve around the object in the scene it is obvious that one of skill could use any number of lights greater than one to revolve around the object for a desired level of lighting to effectively capture an object since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 


Allowable Subject Matter
Claims 8 and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE L MATTHEWS whose telephone number is (571)270-5806.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANDRE L MATTHEWS/ Primary Examiner, Art Unit 2621